We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion or circumstances warranting interest of justice modification of the sentence to run concurrently rather than consecutively with the sentence imposed in the case constituting the violation of probation (People v Farrar, 52 NY2d 302, 305). Concur — Ellerin, J. P., Kupferman, Ross and Smith, JJ.